Title: Abigail Adams to John Quincy Adams, 12 September 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      
       Sepbr 12th. 1785
      
     
     Mr. Storers departure is delayed from day to day so that I fear he will have a dissagreeable time upon our Coast. It gives me an opportunity of adding a few more lines to you. Col. Franks arrived here on Saturday with dispatches from Mr. Jefferson. The Ministers not hearing a Syllable of Lamb, and reports growing every day more serious, tho many of them are really false, yet they have the effect of raising ensurence and greatly obstructing trade. In concequence of which it is determined to send Mr. Barclay without further delay and Col. Franks goes Secretary upon the Buisness which Lambe was Charged with. It is of importance that this matter be kept from this Court, and that occasiond Col. Franks comeing with the dispatches.
     Your old acquaintance Stockdale is bought up by the Ministry and receives a pension of 4 hundred per Year. It is said he is quite a different Man from what he was when you knew him. Not a single paragraph can be publishd in favour of America, suppose it only six lines under 3 or 4 Guineys. They have offerd a Bounty here of 500 to the British whale man who shall take the largest Quantity this Season, 400 to the next, 300 to the 3d, 2 to the fourth and one to the 5th. In concequence of this a Number of vessels have saild from hence. They take the Mates of the American vessels here and give them the command of a good Ship for this purpose. They have pickd up all the Negroes who were stragling about and starving, and engaged them in this buisness. The Ministry secretly allow any American vessel which comes here to go out in the whale fishery and bring their oil in here free of duty. This is done in order to intice our Whale Men here. At the same time they are prohibiting under the severest penaltys any artificer from going to America and prohibiting all hardware tools. The Court Scriblers publishd last week that your the American minister had been closeted with the king in a long conference. The concequence was an Immediate rise of stocks. This Manuver was on purpose to try what Effect it was probable might be produced by a treaty.
     Mr. Jefferson writes me that the Queen of France has agreed in future to wear only French Gauze, that Cardinal Rohan is Still in the Bastile, and that it appears he was the dupe of his Mistress Madam la Mote.
     I have nothing further to add but that I found two or 3 stocks Night caps &c which I have sent by Mr. Storer and a pair of Buckles which I have had mended for you. Adieu. Yours &c.
     
      A A
     
    